--------------------------------------------------------------------------------

Exhibit 10.1
 
 




 


 
























AGREEMENT AND PLAN OF SHARE EXCHANGE


dated as of May 19, 2011


by and among


GREENHOUSE HOLDINGS, INC.,


CONTROL ENGINEERING, INC.,


 
DAVID LAUTNER
 
 
and
 
 
CARLOS CARRILLO
 
 


 
 


 
 

--------------------------------------------------------------------------------

 
 
 
 
AGREEMENT AND PLAN OF SHARE EXCHANGE


dated as of May 19, 2011


Table of Contents


 

  Page    
ARTICLE I:  PLAN OF EXCHANGE
2
1.01
The Exchange
2
1.02
Earn-out Consideration
2
1.03
No Dilution
2
1.04
Closing
2
1.05
Closing Events
3
1.06
Standstill
3
1.07
Exemption from Registration
3
     
ARTICLE II:   REPRESENTATIONS AND WARRANTIES OF THE SELLERS
4
2.01
Title, Authorization, Etc
4
2.02
No Conflicts
4
2.03
Company Shares
4
     
ARTICLE III:   REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE  SELLERS
5
3.01
Organization and Good Standing; No Subsidiaries
5
3.02
Capitalization; Status of Capital Stock
5
3.03
Corporate Action
6
3.04
Consent and Approvals
6
3.05
Litigation
6
3.06
Certain Agreements of the Company Holders
6
3.07
Compliance with Other Instruments
6
3.08
No Insolvency
7
3.09
Transactions with Affiliates
7
3.10
Assumptions or Guaranties of Indebtedness of Other Persons
7
3.11
Investments in Other Persons
7
3.12
Undisclosed Liabilities
7
3.13
Brokers or Finder
7
3.14
Books and Records
7
3.15
Title to Assets
7
3.16
Intellectual Property
8
3.17
Taxes.
9
3.18
Insurance
9
3.19
Employees; Labor Agreements and Actions
10
3.20
Certain Payments
10

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
 
3.21
Environmental Matters
10
3.22
Business Permits
10
3.23
Financial Statements; Liabilities
11
3.24
Absence of Certain Changes or Events
11
3.25
Real Property
12
3.26
Tangible and Intangible Assets
12
3.27
Employee Benefits; ERISA
12
3.28
Contracts
13
3.29
Customers
14
3.30
Restrictions on Business Activities
14
3.31
Disclosure of Information
14
3.32
Foreign Corrupt Practice Act.
14
     
ARTICLE IV:   REPRESENTATIONS AND WARRANTIES OF PURCHASER
15
4.01
Organization and Good Standing
15
4.02
Corporate Action
15
4.03
Consents and Approvals
15
4.04
Compliance with Other Instruments
15
4.05
Brokers or Finders
15
4.06
Issuance of GreenHouse Common Stock Comprising the Exchange Stock  Consideration
16
4.07
Title to Assets
16
4.08
Disclosure of Information
16
     
ARTICLE V:   ADDITIONAL AGREEMENTS OF SELLERS
16
5.01
Agreements Regarding the Exchange Shares and Securities Law  Matters.
16
     
ARTICLE VI:   CERTAIN OTHER AGREEMENTS
17
6.01
Operation of the Business of the Company
17
6.02
Notification
17
6.03
Exclusivity
17
6.04
Confidentiality
17
6.05
Expenses
18
6.06
Public Disclosure.
18
6.07
Access to Information
18
6.08
Reasonable Efforts.
18
6.09
Notification of Certain Matters
18
6.10
Additional Documents and Further Assurances; Cooperation
18
     
ARTICLE VII:   CONDITIONS TO THE EXCHANGE
19
7.01
Conditions to Obligations of Each Party to Effect the Exchange
19
7.02
Additional Conditions to Obligations of the Company Holders
19
7.03
Additional Conditions to the Obligations of GreenHouse
20
     
ARTICLE VIII:   INDEMNIFICATION; REMEDIES
21
8.01
Survival of Representations and Warranties
21

 
 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
8.02
Indemnification
21
8.03
Defense of Claims
21
     
ARTICLE IX:   TERMINATION
22
9.01
Termination
22
9.02
Effect of Termination
22
     
ARTICLE X:   DEFINITIONS AND ACCOUNTING TERMS
22
10.01
Certain Defined Terms
22
10.02
Accounting Terms
25
     
ARTICLE XI:   MISCELLANEOUS
25
11.01
Amendment
25
11.02
Extension; Waiver
25
11.03
Notices
25
11.04
Interpretation
26
11.05
Counterparts
26
11.06
Entire Agreement; Assignment
26
11.07
Severability
26
11.08
Rules of Construction
26
11.09
Disclosure Schedule
26
11.10
Specific Performance
26
11.11
Remedies Cumulative
27
11.12
Governing Law
27
11.13
Consent to Jurisdiction; Service of Process
27
11.14
Waiver of Jury Trial
27
11.15
Headings
27
11.16
Further Assurances
27






 
 
-iii-

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF SHARE EXCHANGE
 
 
THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to as the
“Agreement”), is entered into as of this 19th day of May, 2011, by and among
GreenHouse Holdings, Inc., a Nevada corporation (“GreenHouse”), Control
Engineering, Inc., a Delaware corporation (the “Company”), David Lautner and
Carlos Carrillo, each an individual in his capacity as a shareholder of Company
(collectively, the “Company Holders”).  (GreenHouse, the Company and the Company
Holders are sometimes hereinafter collectively referred to as the “Parties” and
individually as a “Party”). Capitalized terms used and not otherwise defined
herein have the meanings given to them in Article 11.
 
 
RECITALS:
 
WHEREAS, GreenHouse is a publicly-owned Nevada corporation with 26,311,581
shares of common stock, par value $0.001 per share, (the “GreenHouse Common
Stock”) issued and outstanding and is quoted on the Over the Counter Bulletin
Board (the “OTCBB”) under the symbol “GRHU”.
 
WHEREAS, the Company is a corporation organized under the laws of Delaware, all
of the outstanding equity  (the” Company Shares”) of which are owned as of the
date hereof by the Company Holders on the signature page hereto.
 
WHEREAS, the Parties desire that GreenHouse acquire all of the Company Shares
from the Company Holders solely in exchange for an aggregate of 653,856 newly
issued shares of GreenHouse Common Stock (the “Exchange Shares”) pursuant to the
terms and conditions set forth in this Agreement (the “Exchange”).
 
WHEREAS, immediately upon consummation of the Closing (as hereinafter defined),
the Exchange Shares will be issued to the Company Holders on a pro rata basis,
in proportion to the ratio that the number Company Shares held by such Company
Holders bears to the pro rata portion of Company Shares held by all the Company
Holders as of the date of the Closing set forth on Schedule I.
 
WHEREAS, following the Closing, the Company will become a wholly-owned
subsidiary of GreenHouse.  The Parties intend that the transaction contemplated
herein (the “Transaction”) qualify as a reorganization and tax-free exchange
under Section 368(a) of the Internal Revenue Code of 1986, as amended.
 
NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:
 


 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I
PLAN OF EXCHANGE
 
1.01           The Exchange. At the Closing (as hereinafter defined), all of the
Company  Shares issued and outstanding immediately prior to the Closing Date
shall be exchanged for a maximum aggregate of Eight Hundred Thousand Eight
Hundred Forty-Six (800,846) shares of GreenHouse Common Stock (the “Exchange
Shares”) and after the Closing Date, the Company Holders shall no longer own any
Company Shares and the former Company Shares shall represent the pro rata
portion of the Exchange Shares issuable in exchange therefor pursuant to this
Agreement.  Any fractional shares that would result from such exchange will be
rounded up to the next highest whole number.  One Hundred Forty-Seven Thousand
(147,000) of the Exchange Shares shall be deposited in escrow (the “Earn-out
Shares”) with GreenHouse’s counsel Tarter Krinsky & Drogin LLP (the “Escrow
Agent”).  If the Company generates gross revenues in 2011 from its existing line
of business between $2,000,0000- $3,999,999, as reported in the Audited
Consolidated Financial Statements of GreenHouse for the year ending December 31,
2011 (the “2011 Audit”), the Escrow Agent shall release 36,750 of the Earn-out
Shares to each Company Holder.  If the Company’s 2011 gross revenues from its
existing line of business shall exceed $4,000,000, the Escrow Agent shall
release 73,500 of the Earn-out Shares to each Company Holder.  The Earn-out
Shares shall be issued to each Company Holder only if  (i) such Company Holder
shall have agreed not to sell or otherwise dispose of all or any of such shares
until after the second anniversary of the Closing Date as set forth in the
Lock-up Agreement attached hereto as Exhibit 7.03(g)and (ii) such Company
Holder’s employment by the Company shall not have been terminated by Company
Holder or the Company.  If the Company fails to generate gross revenues in
excess of $2,000,000, as set forth in the 2011 Audit, or either of the Company
Holders are not entitled to the issuance of the Earn-out Shares as set forth
herein, the Escrow Agent shall return any and all remaining Earn-out Shares to
be cancelled and retired on the books and records of GreenHouse and retuned to
unissued status.
 
1.02           Satisfaction of Company Shareholder Loans Payable.  The Company
Holders shall have received, as payment in full of the outstanding balance owed
to them by the Company as of the Closing Date on account of their loans to the
Company, GreenHouse’s 12-month non-negotiable, unsecured promissory notes, in
the form of Exhibit 1.02 hereto, in an aggregate principal amount equal to the
lesser of the aggregate amount of such outstanding balance or $150,000, each
such note to bear interest at the rate of 5% per annum on the unpaid balance
from time to time outstanding and be convertible at any time at the option of
the holder into shares of GreenHouse’s Common Stock at a conversion price equal
to the closing bid price GreenHouse’s Common Stock on the date of delivery of a
notice of conversion, subject to customary anti-dilution adjustments.
 
1.03            No Dilution.  Except as set forth herein, GreenHouse shall
neither effect, nor fix any record date with respect to, any stock split, stock
dividend, reverse stock split, recapitalization, or similar change in GreenHouse
Common Stock between the date of this Agreement and the Closing.
 
1.04           Closing.  Unless this Agreement is earlier terminated pursuant to
Section 9.01, the closing of the Exchange (the “Closing”) will take place within
two (2) days following satisfaction or waiver of the conditions set forth in
Article 7 (excluding those conditions intended to be satisfied at the Closing),
or such later time following satisfaction or waiver of such conditions as
GreenHouse or Company Holders determine, provided that such later time shall
occur no later than May 31, 2011. The date upon which the Closing actually
occurs is herein referred to as the “Closing Date.”
 
 
 
2

--------------------------------------------------------------------------------

 
 
1.05           Closing Events.  At the Closing, each of the respective Parties
hereto shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any and all stock certificates, officers’
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings, or other instruments required by this Agreement to be so
delivered at or prior to the Closing, and the documents and certificates
provided in Sections 7.02(j), 7.03(j), and 7.03(k), together with such other
items as may be reasonably requested by the parties hereto and their respective
legal counsel in order to effectuate or evidence the transactions contemplated
hereby.  If agreed to by the parties, the Closing may take place through the
exchange of documents (other than the exchange of stock certificates) by fax,
email and/or express courier.  At the Closing, the Exchange Shares shall be
issued in the names and denominations provided by the Company.
 
1.06           Standstill.
 
(a)           Until the earlier of the Closing or May 31, 2011 (the “No Shop
Period”), neither the Company nor the Company Holders will (i) solicit or
encourage any offer or enter into any agreement or other understanding, whether
written or oral, for the sale, transfer or other disposition of any capital
stock or assets of the Company to or with any other entity or person, except as
contemplated by the Transaction, other than sales of goods and services by the
Company in the ordinary course of its business; (ii) entertain or pursue any
unsolicited communication, offer or proposal for any such sale, transfer or
other disposition; or (iii) furnish to any person or entity (other than
GreenHouse, and its authorized agents and representatives) any nonpublic
information concerning the Company or its business, financial affairs or
prospects for the purpose or with the intent of permitting such person or entity
to evaluate a possible acquisition of any capital stock or assets of the
Company.  If either the Company or any of the Company Holders shall receive any
unsolicited communication or offer, the Company or the Company Holders, as
applicable, shall immediately notify GreenHouse of the receipt of such
communication or offer.


(b)           During the No-Shop Period, GreenHouse will not (i) solicit or
encourage any offer or enter into any agreement or other understanding, whether
written or oral, for the sale, transfer or other disposition of any capital
stock or assets of GreenHouse to or with any other entity or person, except as
contemplated herein, other than sales of goods and services by GreenHouse in the
ordinary course of its business; (ii) entertain or pursue any unsolicited
communication, offer or proposal for any such sale, transfer or other
disposition; or (iii) furnish to any person or entity (other than the Company,
and its authorized agents and representatives) any nonpublic information
concerning GreenHouse or its business, financial affairs or prospects for the
purpose or with the intent of permitting such person or entity to evaluate a
possible acquisition of any capital stock or assets of GreenHouse.  If either
GreenHouse or any of GreenHouse’s shareholders shall receive any unsolicited
communication or offer, GreenHouse or such GreenHouse stockholder, as
applicable, shall immediately notify the Company of the receipt of such
communication or offer.

 
1.07           Exemption from Registration. GreenHouse and the Company intend
that the Exchange Shares to be issued pursuant to Section 1.01 hereof will be
issued in a transaction exempt from registration under the Securities Act of
1933, as amended (“Securities Act”), by reason of section 4(2) of the Securities
Act and/or Rule 506 of Regulation D promulgated by the SEC thereunder.
 


 
3

--------------------------------------------------------------------------------

 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY HOLDERS
 
2.01           Title, Authorization, Etc. Each Company Holder represents and
warrants to GreenHouse that such Company Holder:  Owns all of the Company Shares
issued in Company Holder’s name and delivered to GreenHouse pursuant to this
Agreement, free and clear of all Liens; has the full and complete right and
power to dispose of said Company Shares in accordance with the terms of this
Agreement; has full power and authority to execute and deliver this Agreement,
to perform his obligations hereunder and to consummate the transactions
contemplated hereby; and that this Agreement has been, and the other Transaction
Documents to which such Company Holder is to be  party will be, duly and validly
executed and delivered by such Company Holder and, assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
each one is, or will be, as applicable, a legal, valid and binding obligation of
such Company Holder enforceable against such Company Holder in accordance with
its terms, except as the enforceability hereof and thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Laws relating to the enforcement of creditors’ rights generally
and by general principles of equity.
 
2.02           No Conflicts.  The execution and delivery by the Company Holders
of this Agreement, and the consummation of the transactions contemplated hereby,
will not (with or without notice or lapse of time, or both) conflict with,
result in any violation of or default under or give rise to a right of
termination, cancellation, modification or acceleration of any obligation or
loss of any benefit (any such event, a “Conflict”) under (i) any provision of
the certificate of incorporation or bylaws of the Company, (ii) any Contract to
which the Company or any of its properties or assets (including intangible
assets), is subject, or (iii) any Legal Requirement applicable to the Company or
any of its properties (tangible and intangible) or assets except, in the case of
(ii) above, for such Conflicts as are not individually or in the aggregate
material.
 
2.03           Company Shares.  The Company Shares owned by the Company Holders
represent all of the issued and outstanding shares of capital stock of the
Company, are duly authorized and validly issued, fully paid and nonassessable,
and have been issued in compliance with all applicable federal and state
securities Laws. There are no declared or accrued but unpaid distributions with
respect to any Company Shares. None of the Company Shares were issued in
violation of any preemptive rights, right of first refusal or similar rights,
the Certificate of Incorporation of the Company or any agreement to which the
Company or either Seller is a party or by which it or he is bound. No Company
Shares are held in treasury or are authorized or reserved for issuance.  All of
the Company Shares are held of record by Company Holders.  There are no
outstanding Company options, Company warrants or other equity equivalents of the
Company, or Contracts to which the Company is a party (written or oral) to issue
any Company Shares or any other security with respect to the Company. There are
no outstanding or authorized appreciation, phantom, profit participation, or
other similar rights with respect to the Company Common Stock.  There are no
registration rights or other Contracts to which the Company is a party or by
which the Company is bound with respect to the registration under federal or
state securities laws of any issuance or transfer of any equity security of any
class of the Company.
 

 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND THE COMPANY HOLDERS
 
 
The Company Holders and the Company, jointly and severally, represent and
warrant to GreenHouse as of the date hereof and as of the Closing Date (except
where the representation and warranty is expressly made as of another date, in
which case such representation or warranty is made only as of such other date),
as follows:
 
3.01            Organization and Good Standing; No Subsidiaries.
 
(a)           The Company is a duly organized and validly existing corporation
in good standing under the laws of the State of Delaware and has all requisite
corporate power and authority for the ownership and operation of its properties
and for the carrying on of its business as now, and proposed hereafter to be,
conducted.  The Company is duly licensed or qualified and in good standing as a
foreign corporation authorized to do business in all jurisdictions wherein the
character of the property owned, leased or used, or the nature of the activities
conducted, by it makes such licensing or qualification necessary, except where
such failure to be so qualified would not have a Material Adverse Effect.
 
(b)           The Company has delivered to GreenHouse correct and complete
copies of the Certificate of Incorporation and Bylaws (collectively, the
“Charter Documents”) of the Company as currently in effect.  All such Charter
Documents are in full force and effect and, the Company is not in violation of
any of their respective provisions in any material respect. The Company has made
available to GreenHouse correct and complete copies of the minutes of all
meetings of stockholders, the board of directors and each committee of the board
of directors of the Company.
 
(c)           The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of the Company’s
organizational documents.  The Company has taken all action required by laws,
its certificate of incorporation, certificate of business registration, or
otherwise to authorize the execution and delivery of this Agreement. The Company
has full power, authority, and legal right and has taken or will take all action
required by law, its Certificate of Incorporation, and otherwise to consummate
the transactions herein contemplated.
 
(d)           The Company has no subsidiaries.  For purposes of this Agreement,
a “Subsidiary” shall mean any corporation, partnership, joint venture or other
entity in which a Party has, directly or indirectly, an equity interest
representing 50% or more of the equity securities thereof or other equity
interests therein (collectively, the “Subsidiaries”).
 
3.02           Capitalization; Status of Capital Stock.
 
(a)           The Company has a total authorized capitalization consisting of
one thousand (1,000) shares of common stock, without par value, all of which
shares are issued and outstanding on the date hereof and owned of record and
beneficially solely by the Company Holders and in the respective amounts set
forth on the signature page hereof, in each case free of any Liens.  All the
outstanding shares of Common Stock of the Company have been duly authorized, and
are validly issued, fully paid and non-assessable, and have been issued in
compliance in all material respects with the Securities Act and all applicable
state securities laws or pursuant to an applicable exemption therefrom.  The
shares of Common Stock constituting the Company Shares are the sole issued and
outstanding shares of capital stock of the Company, and except for this
Agreement, there are no outstanding subscriptions, options, warrants, calls,
convertible or exchangeable securities, rights, commitments or agreements of any
character providing for the issuance or disposition of the Stock or any unissued
or treasury shares of capital stock of the Company.  There are no restrictions
on the transfer of shares of capital stock of the Company other than those
imposed by relevant federal and state securities laws.  There are no agreements,
understandings, trusts or other collaborative arrangements or understandings
concerning the voting of the capital stock of the Company.
 
 
 
5

--------------------------------------------------------------------------------

 
(b)           The Company does not (i) own of record or beneficially, directly
or indirectly, (A) any shares of capital stock or securities convertible or
exercisable into or exchangeable for capital stock of any other corporation or
(B) any participating interest in any partnership, joint venture or other
non-corporate business enterprise, or (C) any assets comprising the business or
obligations of any other corporation, partnership, joint venture or other
non-corporate business enterprise or (ii) control, directly or indirectly, any
other entity.
 
(c)           There are no outstanding obligations of the Company to repurchase,
redeem or otherwise acquire any shares of capital stock, voting securities or
equity interests (or any options, warrants or other rights to acquire any shares
of capital stock, voting securities or equity interests) of the Company.
 
3.03           Corporate Action.  The Company has all necessary corporate power
and has taken all corporate action required to enter into and perform this
Agreement and the other Transaction Documents.  This Agreement has been, and the
other Transaction Documents to which the Company is to be a party will be, duly
authorized and validly executed by the Company and, assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
each one is or will be, as applicable, a legal, valid and binding obligation of
the Company enforceable against it in accordance with its terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar Laws relating
to the enforcement of creditors’ rights generally and by general principles at
equity.
 
3.04           Consents and Approvals.  No authorization, consent, approval,
declarations, registrations, license, exemption of or filing or registration
with any court or Governmental Body, or any other Person, including without
limitation a party to any agreement to which the Company is a party or its
assets or properties is bound (so as not to trigger a Conflict) is or will be
necessary for the execution and delivery by the Company or either Seller of this
Agreement or any other Transaction Document to which it is a party or for the
performance by the Company and the Company Holders of their respective
obligations hereunder and thereunder, except where the failure to obtain the
same or make such filings would not have a Material Adverse Effect.
 
3.05           Litigation.  There is no Action or Proceeding pending or, to the
Company’s knowledge, threatened against the Company affecting any of its
properties or assets, nor does there exist any basis for the initiation of any
such Proceeding (whether or not pending or threatened), or against any director,
officer or holder of more than 5% of the capital stock of the Company relating
to such person’s performance of duties for the Company or relating to such
person’s stock ownership in the Company or otherwise relating to the business of
the Company, nor to the Company’s knowledge does there exist any factual,
circumstantial or other basis for the initiation of any such Proceeding (whether
or not pending or threatened).  The Company is not in default with respect to
any order, writ, injunction, decree, ruling or decision of any court,
commission, board or other governmental agency.  There are no actions, suits,
claims or proceedings pending or, to the knowledge of the Company, threatened
which could reasonably be expected to result, either in any case or in the
aggregate, in any Material Adverse Effect or which directly or indirectly
challenge the validity of this Agreement or any other Transaction Document or
any action taken or to be taken pursuant hereto or thereto.
 
3.06           Certain Agreements of the Company Holders.  Neither Seller is in
violation of any term of any employment contract, patent disclosure agreement,
proprietary information agreement, noncompetition agreement, or any other
contract or agreement or any restrictive covenant relating to the right of such
Seller to be employed by the Company because of the nature of the business
conducted by the Company or relating to the use of trade secrets or proprietary
information of others, and the continued employment by the Company of the
Company Holders does not and will not subject either Seller, the Company or
GreenHouse to any liability to third parties. No officer of the Company whose
termination, either individually or in the aggregate, would have a Material
Adverse Effect, has expressed any present intention of terminating his
employment with the Company.
 
3.07           Compliance with Other Instruments.  The Company is in compliance
with the terms and provisions of this Agreement and of its Certificate of
Incorporation and Bylaws.  The Company is in compliance with all mortgages,
indentures, leases, agreements and other instruments, and with all judgments,
decrees, governmental orders, statutes, rules, regulations and other legal
requirements, by which it is bound or to which any of its properties or assets
are subject, in each case except where such non-compliance would not have a
Material Adverse Effect; and the Company is not aware of any event that would
constitute a breach, violation or default of any thereof with the lapse of time,
giving of notice or both, except for such breaches, violations and defaults
(including breaches, violations and defaults that would arise upon lapse of time
following, and/or notice of, such events) which would have a Material Adverse
Effect.  None of the execution and delivery of this Agreement or any other
Transaction Document, the sale of the Company Shares to GreenHouse nor the
consummation of any other transaction contemplated hereby or thereby has
constituted or resulted in or will constitute or result in, with or without the
passage of time or giving of notice, a default or violation of any term or
provision of any of the foregoing documents, instruments, judgments, agreements,
decrees, orders, statutes, rules and regulations, except where such a default or
violation would not have a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
3.08           No Insolvency.  No insolvency proceeding of any character,
including, without limitation, bankruptcy, receivership, reorganization,
composition or arrangement with creditors, voluntary or involuntary, affecting
the Company or any of its assets or properties, is pending or, to the knowledge
of the Company, threatened, nor does there exist any basis for the commencement
of any such Proceeding (whether or not threatened).  The Company has not taken
any action in contemplation of, or that would constitute the basis for, the
institution of any such insolvency proceedings.
 
3.09           Transactions with Affiliates.  Other than the loans listed in
Exhibit 1.03, there are no loans, leases, agreements or other continuing
transactions between the Company and (a) any officer, employee or director of
the Company, or (b) any Person owning 5% or more of any class of capital stock
of the Company, or (c) any member of the immediate family of such officer,
employee, director or Person, or (d) any corporation or other entity controlled
by such officer, employee, director or Person or a member of the immediate
family of such officer, employee, director or Person, and the Company is not
committed or obligated to enter into any of the foregoing and none of any of the
foregoing is contemplated; and no one referred to in clauses (a) through (d)
inclusive (i) has any direct or indirect financial interest in any competitor,
supplier or customer of the Company or (ii) owns, directly or indirectly, in
whole or in part, or has any other interest in, any tangible or intangible
assets which the Company currently uses or contemplates using in the conduct of
its present or proposed business or hereafter contemplates acquiring.
 
3.10           Assumptions or Guaranties of Indebtedness of Other Persons.  The
Company has not directly or indirectly assumed, guaranteed, endorsed or
otherwise become directly or contingently subject to or liable on (including,
without limitation, liability or obligation by way of agreement, contingent or
otherwise, to purchase, to provide funds for payment, to supply funds to or
otherwise invest in the debtor or otherwise to assure the creditor against
loss), any Indebtedness of any Person other than the Company, nor has any asset
of the Company become a guarantor of, subject to or otherwise liable for any
such Indebtedness.
 
3.11           Investments in Other Persons.  The Company has not made any loan
or advance to any Person which is outstanding, nor is it committed or obligated
to make any such loan or advance.
 
3.12           Undisclosed Liabilities. The Company has no material liability
(whether known or unknown, whether absolute or contingent, whether liquidated or
unliquidated and whether due or to become due), except for (a) liabilities shown
on the Company Financial Statements referred to in Section 3.23, (d) liabilities
which have arisen since the Financial Statements in the ordinary course of
business and (c) contractual and other liabilities incurred in the ordinary
course of business which are not required by GAAP to be reflected on a balance
sheet.
 
3.13           Brokers or Finders.  No Person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or valid
claim against or upon the Company for any commission, fee or other compensation
as a finder or broker because of any act or omission by the Company or any of
their respective agents.
 
3.14           Books and Records.  The books of account, ledgers, order books,
records and documents of the Company are true, complete and correct in all
material respects, and they accurately and completely reflect all material
information relating to the business of the Company, the location and collection
of its assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company.
 
3.15           Title to Assets.  The Company has good and marketable title in
fee to its real property, and good and marketable title to all of its other
tangible and intangible assets and properties, free of all Liens.  The Company
enjoys peaceful and undisturbed possession under all leases under which it is
operating, and all said leases are valid and subsisting and in full force and
effect.
 
 
7

--------------------------------------------------------------------------------

 
 
3.16           Intellectual Property.
 
(a)            The Company has sufficient title and ownership of or licenses
for, and in any event possesses sufficient and legally enforceable rights with
respect to, all Intellectual Property Assets relevant to the Business, as
previously, presently or proposed to be conducted or necessary to conduct any
such business without any conflict with or infringement or misappropriation of
any rights or property of any person (“Infringement”).  Such ownership, licenses
and rights are exclusive except with respect to standard, generally commercially
available, “off-the-shelf” third party products that are not part of, or tools
for production of, any previous, current or proposed product, service or
Intellectual Property offering of the Company, which products are licensed
non-exclusively to the Company only pursuant to the standard commercial license
terms therefor (“Commodity Software”).  All copyrightable matter within
Intellectual Property Assets that is relevant to the Company has been created by
persons who were employees of the Company at the time of creation and no third
party has or will have “moral rights” or rights to terminate any assignment or
license with respect thereto.
 
(b)            To the extent included in Intellectual Property Assets (but
excluding Intellectual Property licensed to the Company only as part of
Commodity Software), Exhibit 3.16(b) of the Disclosure Schedule lists (by name,
number, jurisdiction, status, and owner, as well as next filing, response,
payment, appeal, maintenance and other applicable dates and deadlines) all
patents and patent applications, all registered and unregistered Marks, all
registered and material unregistered copyrights and mask works, and all other
issuances, registrations, applications and the like with respect to those or any
other IP Rights.  All of the foregoing (i) are valid, enforceable and
subsisting, and (ii) along with all related filings, registrations and
correspondence, have been provided to GreenHouse.  All applicable filings and
payments have been timely made and no cancellation, termination, expiration or
abandonment of any of the foregoing (except natural expiration or termination at
the end of the full possible term, including extensions and renewals) is
anticipated by the Company.  No claim is pending or, to the Company’s knowledge,
threatened to the effect that the operations of the Company infringe upon or
conflict with the asserted rights of any other Person under any Intellectual
Property Assets, and there is no valid basis for any such claim (whether or not
pending or threatened).  The Company is not aware of questions or challenges (or
bases therefor) with respect to the patentability or validity of claims of any
of the foregoing patents or patent applications or the validity (or any other
aspect or status) of any such IP Rights.
 
(c)            Exhibit 3.16(c) of the Disclosure Schedule lists separately for
each of the following categories:  (i) all licenses, sublicenses and other
agreements to which the Company is a party (or by which it or any Intellectual
Property Assets is bound or subject) (“Source Materials”); for the avoidance of
doubt this sentence applies, without limitation, to open source licenses, public
licenses and other similar licenses of any sort (“Open Source Licenses”); and
pursuant to which any person has been or may be assigned, authorized to Use,
granted any lien or encumbrance regarding, or given access to any Intellectual
Property Assets other than following agreements with entities that are not
competitors of the Company:  (A) distribution of standard object code product
pursuant to the Company’s standard form end-user, object code, internal-use
software license and support/maintenance agreements entered into in the ordinary
course of business or (B) access provided under the Company’s standard form
nondisclosure/nonuse agreement, (ii) all licenses, sublicenses and other
agreements pursuant to which the Company has been or may be assigned or
authorized to Use, or has incurred or may incur any obligation in connection
with, (A) any third party Intellectual Property or (B) any Intellectual Property
Assets, and (iii) each agreement pursuant to which the Company has deposited or
is required to deposit with an escrowholder or any other person all or part of
the source code (or any algorithm or documentation contained in or relating to
any source code) of any Intellectual Property Assets.  The Company has not
entered into any agreement to indemnify, hold harmless or defend any other
person with respect to any assertion of Infringement or warranting the lack
thereof, other than indemnification provisions contained in the Company’s
standard forms of end user licenses used in transactions arising in the ordinary
course of business, copies of which have been provided to GreenHouse.  There are
no Open Source Licenses to which the Company is a party or is bound and no
Intellectual Property Assets are subject to any Open Source License.
 
(d)            No event or circumstance has occurred, exists or is contemplated
(including, without limitation, the authorization, execution or delivery of this
Agreement or the consummation of any of the transactions contemplated hereby)
that (with or without notice or the lapse of time, or both) could reasonably be
expected to result in (i) the breach or violation of any license, sublicense or
other agreement required to be listed in of the Disclosure Schedule (or
specifically exempted in from being listed), (ii) the loss or expiration of any
right or option by the Company (or the gain thereof by any third party) under
any such license, sublicense or other agreement or (iii) the release, disclosure
or delivery to any third party of any part of the Source Materials. Further, all
the same representations and warranties with respect to each license, sublicense
and agreement listed on Exhibit 3.16(c) of the Disclosure Schedule are hereby
made as are made with respect to the Contracts referred to in Section 3.28 of
this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)            There is, to the knowledge of the Company, no unauthorized Use,
disclosure, or Infringement of any Intellectual Property Assets by any third
party, including, without limitation, any employee or former employee of the
Company.  The Company has not brought or threatened any action, suit or
proceeding against any third party for any Infringement of any Intellectual
Property Assets or any breach of any license, sublicense or agreement involving
Intellectual Property Assets.
 
(f)            The Company has taken all necessary and appropriate steps to
protect and preserve the confidentiality of all Intellectual Property Assets not
otherwise disclosed in published patents or patent applications or registered
copyrights or nonexclusively licensed from third parties without confidentiality
obligation (“Company Confidential Information”).  All use by and disclosure to
employees or others of Company Confidential Information has been pursuant to the
terms of valid and binding written confidentiality and nonuse/restricted-use
agreements or agreements that contain similar obligations.  The Company has not
disclosed or delivered to any third party, or permitted the disclosure or
delivery to any escrow agent or other third party, any part of the Source
Materials.
 
(g)            Each current and former employee and contractor of the Company
has executed and delivered an agreement regarding confidentiality and
proprietary information, which agreements provide valid written assignments to
the Company of all title and rights to Intellectual Property Assets conceived or
developed thereunder but not already owned by the Company by operation of Law.
 
(h)            The Company has not received any communication alleging or
suggesting that or questioning whether the Company has been or may be (whether
in its past, current or proposed business or otherwise) engaged in, liable for
or contributing to any Infringement or may need a license, nor does the Company
have any reason to expect that any such communication may be forthcoming.
 
(i)            The Company is not aware that any of its employees or contractors
is obligated under any agreement, commitment, judgment, decree, order or
otherwise (an “Employee Obligation”) that could reasonably be expected to
interfere with the use of his or her best efforts to promote the interests of
the Company or that could reasonably be expected to conflict with any of their
businesses as conducted or proposed to be conducted.  Neither the execution nor
delivery of this Agreement nor the conduct of the Company’s business as
conducted or proposed to be conducted, will conflict with or result in a breach
of the terms, conditions or provisions of, or constitute a default under, any
Employee Obligation.  The Company is not Using, and it will not be necessary to
Use, (i) any Inventions of any of their past or present employees or contractors
(or people currently intended to be hired) made prior to or outside the scope of
their employment by the Company or (ii) any confidential information or trade
secret of any former employer of any such person.
 
(j)            To the Company’s knowledge, all Software is free of all viruses,
worms, trojan horses and other infections or harmful routines and does not
contain any bugs, errors, or problems that, to the Company’s knowledge, could
reasonably be expected to disrupt its operation or have an adverse impact on the
operation of other software programs or operating systems.
 
3.17            Taxes.  The Company has filed all tax returns, federal, state,
county and local, domestic and foreign, required to be filed by it, and the
Company has paid all taxes shown to be due by such returns as well as all other
taxes, assessments and governmental charges which have become due or payable,
including without limitation all taxes which the Company is obligated to
withhold from amounts owing to employees, creditors and third parties.  Each
such tax return was, as of the date of filing, true, complete and correct in all
material respects.  The Company has established adequate reserves for all taxes
accrued but not yet payable to the extent required by GAAP and which reserves
are reflected as current Liabilities on its books.  No deficiency assessment
with respect to or, proposed adjustment of the Company’s federal, state, county
or local taxes, domestic and foreign, is pending or, to the knowledge of the
Company, threatened.  There is no tax lien (other than for current taxes not yet
due and payable), whether imposed by any federal, state, county or local taxing
authority, domestic or foreign, outstanding against the assets, properties or
business of the Company.  Neither the Company nor any of its present or former
stockholders has ever filed an election pursuant to Section 1362 of the Internal
Revenue Code of 1986 (the “Code”), that the Company be taxed as an S
corporation.
 
3.18            Insurance.  The Company has insurance covering its businesses,
properties, assets, directors and employees in amounts and to insure against
losses and risks as are prudent and customary in the businesses in which it is
engaged.  Exhibit 3.18 of the Disclosure Schedule sets forth a list of each
insurance policy which covers the Company or its businesses, properties, assets,
directors or employees.  Such policies are in full force and effect and all
premiums with respect thereto have been paid to the extent due.  Such policies
will remain in full force and effect on identical terms following the
consummation of the transactions contemplated hereby.  The Company has not
received any notice of cancellation or repudiation with respect to any portion
of any such policy, and the Company is not in default with respect to its
obligations under any such policy.
 
 
 
9

--------------------------------------------------------------------------------

 
 
3.19            Employees; Labor Agreements and Actions.
 
(a)            Exhibit 3.19(a) of the Disclosure Schedule sets forth (i) the
names and job titles of all of the employees (separately identifying those who
are key employees), and the names of all consultants, of the Company, and their
current annual or other rates of compensation, (ii) all employment, consulting
or severance agreements between the Company and any current or former employee
or consultant whose annual compensation or severance benefits exceeds $50,000,
and (iii) all stock option agreements and all other agreements and grants
pursuant to which the Company has agreed to issue shares of capital stock or
other securities to any Person, true, correct and complete copies of each such
agreement, as amended to date, have been provided to GreenHouse.
 
(b)            The Company is not bound by or subject to (and none of its assets
is bound by or subject to) any written or oral, express or implied, Contract,
commitment or arrangement with any labor union.  There is no strike or other
labor dispute involving the Company pending or threatened, nor is the Company
aware of any labor organization activity involving its employees.  The Company
is not aware that any officer or key employee, or that any group of key
employees, intends to terminate his, her or their employment with the
Company.  The Company has no present intention to terminate the employment of
any of the foregoing.  Except as set forth in Exhibit 3.19(b) of the Disclosure
Schedule, the employment of each employee of the Company is terminable at the
will of the Company.
 
3.20           Certain Payments.  Since its inception, neither the Company nor
any of its Affiliates, nor any other Person associated with or acting for or on
behalf of any of them, has directly or indirectly (a) made any contribution,
gift, bribe, payoff, influence payment, kickback, or other similar payment to
any Person, private or public, regardless of form, whether in money, property,
or services (i) to obtain favorable treatment in securing business, (ii) to pay
for favorable treatment for business secured, (iii) to obtain special
concessions or for special concessions already obtained, for or in respect of
the Company, or (iv) in violation of any Legal Requirement, or (b) established
or maintained any fund or Asset that has not been recorded in the books and
records of the Company.
 
3.21           Environmental Matters.  (a)  The Company is and has been in
compliance with all applicable Laws as in effect from time to time relating to
injury to, or the pollution or protection of human health and safety or the
environment (“Environmental Laws”), (b) the Company possesses and is in
compliance with all Permits required under Environmental Law for the conduct of
its operations, (c) there are no Proceedings pending or, to the Company’s
knowledge, threatened against the Company alleging a violation of any
Environmental Law, and (d) the Company is not aware of the existence of any
condition or event regarding any real property presently, or formerly used,
leased, occupied, managed or operated by the Company that would constitute a
violation of or give rise to any Loss or Liability to the Company under any
applicable Environmental Laws.  Other than leases for office space entered into
upon customary terms and conditions, the Company has not contractually, by
operation of Law or otherwise, assumed or succeeded to any environmental
Liabilities of any predecessors or any other person or entity.  None of the
matters disclosed in Exhibit 3.21 the Disclosure Schedule, individually or in
the aggregate, could have a Material Adverse Effect on the Company.
 
3.22           Business Permits.  Exhibit 3.22 of the Disclosure Schedule
contains a complete and accurate list of all licenses, approvals, Consents,
franchises, authorizations, security clearances and other permits of, from or
with, any Governmental Body (“Permits”), which are held by or applicable to the
Company.  No other Permits are required under applicable Legal Requirements to
permit the Company to own, operate, use and maintain their Assets in the manner
in which they are now operated and maintained and to conduct the Business as
currently conducted or proposed to be conducted.  The Company is not a party or
subject to the provisions of any Order of any Governmental Body.  All Permits
listed in Exhibit 3.22 of the Disclosure Schedule are valid and in full force
and effect and there are no Proceedings pending or, to the knowledge of the
Company, threatened that seek the revocation, cancellation, suspension or
adverse modification thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
3.23           Financial Statements; Liabilities.
 
(a)           Attached as Exhibit 3.23 to the Disclosure Schedule are the
Company’s unaudited financial statements (balance sheet, statements of
operations, stockholders equity and cash flows, without footnotes) as of, and
for, the 12 months and three months ended, (i) December 31, 2010 and (ii) March
31, 2011, respectively (collectively, the “Financial Statements”).  The
Financial Statements (i) have been prepared in good faith using reasonable
estimates and assumptions that provide a reasonable basis for presenting the
historical basis of assets and liabilities of the Company, (ii) give appropriate
effect to such assumptions, and (iii) present fairly in all material respects
the financial condition and results of operations and cash flows of the Company
as of such dates and for such periods on the basis of such assumptions.  The
Financial Statements have been prepared in accordance with GAAP, applied on a
consistent basis throughout the periods indicated and with each other, present
fairly the financial condition and results of operations of the Company for each
such period, are correct and complete, and are consistent with the books and
records of the Company, which books and records are correct and complete;
provided, however, that the unaudited quarterly financial statements are subject
to normal year-end adjustments, which will not be material individually or in
the aggregate.  Except as set forth in the Financial Statements, the Company has
no Liabilities or other obligations, contingent or otherwise, other than
(i) Liabilities incurred either in the ordinary course of business consistent
with past practice subsequent to March 31, 2011 (none of which Liabilities
results from, arises out of, relates to, is in the nature of or was caused by
any breach of contract, accelerated payment, breach of warranty, tort
infringement or violation of any applicable Law) or in connection with the
negotiation of this Agreement, and (ii) obligations under Contracts incurred in
the ordinary course of business consistent with past practice, all of which
Liabilities and obligations referred to in the foregoing clauses (i) and (ii),
individually or in the aggregate, are not material to the business, operations,
Assets, condition (financial or otherwise), results of operations or prospects
of the Company.
 
(b)           The books and records, financial and otherwise, of the Company are
in all material respects complete and correct and have been maintained in
accordance with good business and accounting practices.
 
(c)           The Company has not engaged in any monetary transaction,
maintained any bank account or used any corporate funds except for monetary
transactions, bank accounts or funds which have been and are reflected in the
books and records of the Company.
 
3.24           Absence of Certain Changes or Events.  Except as set forth in
Section 3.23 of the Disclosure Schedule, since March 31, 2011 the Company has
conducted the Business only in the ordinary course of business, and there has
not been any:
 
(i)  Material Adverse Change in the Business, operations, properties, assets or
condition of the Company;
 
(ii)  sale, exchange or other disposition of any of the assets of the Company,
other than the sale of its products and services in the ordinary course of
business consistent with past practice;
 
(iii)  damage, destruction or loss to the Company (whether or not covered by
insurance) materially and adversely affecting the Business operations, assets or
condition of the Company;
 
(iv)  Indebtedness incurred by the Company for (i) borrowed money or any
commitment to borrow money entered into by the Company, (ii) or any loans or
guarantees made or agreed to be made by the Company; (iii) or become subject to,
any material obligation or liability (absolute or contingent) not otherwise in
the ordinary course of business ;
 
(v)  waiver by the Company of a valuable right or of debt owed to it;
 
(vi)  declaration or payment of any dividend or distribution on any shares of
capital stock of the Company;
 
 
 
11

--------------------------------------------------------------------------------

 
 
(vii)  satisfaction or discharge of any Lien or payment of any obligation by the
Company, except in the ordinary course of business consistent with past practice
and in an aggregate amount which is not material;
 
(viii)  change or amendment to any material Contract by which the Company, or
any of its Assets is bound or to which the Company or any of such Assets is
subject;
 
(ix) change in any compensation arrangement or agreement with any employee or
director of the Company; or
 
(xi)  agreement, whether oral or written, fixed or contingent, by the Company to
do any of the foregoing.
 
3.25           Real Property.  The Company does not own and has not ever owned
any real property.  Exhibit 3.25 of the Disclosure Schedule lists all leases and
subleases of real property under which the Company is either lessor or lessee,
the address and square footage of the leased premises, the expiration date of
the lease and each amendment thereto, the terms of any renewal options, the
annual base rental payable under any such lease (and, with respect to any
property subleased out by the Company, the name of the sublessee, the duration
of the sublease and the aggregate annual rental payable to the Company). All
such leases are in full force and effect, are valid and effective in accordance
with their respective terms; and there is not under any of such leases any
existing default or event of default (or event which with notice or lapse of
time, or both, would constitute a default), except for such defaults (including
defaults that would arise upon lapse of time following, and/or notice of, such
events) which are not, individually or in the aggregate, material.  With respect
to each lease or sublease listed in Exhibit 3.25 of the Disclosure Schedule,
following the Closing the lease or sublease will continue to be, legal, valid,
binding, enforceable and in full force and effect.  All real property leased by
the Company is in good and usable condition.  No real property leased by the
Company is or will be subject to zoning, use or building code restrictions which
would prohibit, and no state of facts exists or will exist which would prevent,
the continued effective ownership, leasing or use of such real property by the
Company after the Closing in the Business as now conducted and proposed to be
conducted.  The real property leased by the Company constitutes all real
property which is necessary to the Business as now conducted and proposed to be
conducted.
 
3.26           Tangible and Intangible Assets.  The Company owns or leases all
buildings, machinery, equipment, and other tangible and intangible assets
necessary for the conduct of the Business as now conducted and as proposed to be
conducted.  The Company has good and valid title to, or, in the case of leased
properties and assets, valid leasehold interests in, all of its tangible
properties and assets, real, personal and mixed, used or held for use in its
business, free and clear of all Liens, except such imperfections of title and
encumbrances, if any, which do not detract from the value or interfere with the
present use of the property subject thereto or affected thereby.  All such
current leases are in full force and effect, are valid and effective in
accordance with their respective terms, and there is not, under any of such
leases, any existing default or event of default (or event which with notice or
lapse of time, or both, would constitute a default), except for such defaults
(including defaults that would arise upon lapse of time following, and/or notice
of, such events) which are not, individually or in the aggregate, material.  All
material items of equipment (the “Equipment”) owned or leased by the Company are
(i) adequate and suitable for the purposes for which they are now used and
proposed to be used, (ii) in good operating condition, regularly and properly
maintained subject to normal wear and tear, and (iii) free from defects (patent
and latent).
 
3.27           Employee Benefits; ERISA.
 
(a)           Exhibit 3.27 of the Disclosure Schedule sets forth a true and
complete list of all “employee benefit plans” (within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) and any other employee benefit plans, policies, trust funds or
arrangements or individual agreements (whether written or unwritten, insured or
self-insured) maintained or contributed to (or with respect to which an
obligation to contribute has been undertaken) by the Company on behalf of any
employee, officer, director, stockholder or other service provider of the
Company (whether current, former, or retired) or their beneficiaries or with
respect to which the Company has or could reasonably be expected to have any
obligation or Liability, contingent or otherwise (each a “Company Plan”).  True
and complete copies of each of the Company Plans, amendments thereto and all
related documents have been delivered to GreenHouse.
 
(b)           No Company Plan is, and the Company has never contributed to, been
required to contribute, participated in or in any way, directly or indirectly,
has any liability with respect to, a plan subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA, including, without limitation, any
“multiemployer plan” (within the meaning of Sections 3(37) or 4001(a)(3) of
ERISA or Section 414(f) of the Code) or any single employer pension plan (within
the meaning of Section 4001(a)(15) of ERISA) which is subject to Sections 4063,
4064 and 4069 of ERISA.  There are no, nor have there ever been, entities
related to the Company that would be deemed a “single employer” with the Company
under Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
 
(c)           With respect to each Company Plan, (i) each Company Plan complies
in form and has been maintained and operated in all material respects with
applicable Laws; (ii) each Company Plan intended to qualify under Section 401(a)
of the Code is qualified and has received a determination letter from the
Internal Revenue Service upon which the Company may rely to the effect that the
Company Plan is qualified under Section 401 of the Code and nothing has occurred
whether by action or by failure to act that caused or could cause the loss of
such qualification; (iii) no claim, lawsuit, arbitration or other action has
been threatened, asserted, instituted, or is anticipated against any Company
Plan (other than claims for benefits, and appeals of such claims); (iv) no such
Company Plan is under audit or investigation by any governmental entity or
regulatory authority; (v) no non-exempt “prohibited transaction,” within the
meaning of Section 4975 of the Code and Section 406 of ERISA, has occurred or is
expected to occur with respect to the Company Plan; and (vi) all payments
required by the Company Plan or other agreement, or by Law (including, without
limitation, all contributions and insurance premiums) with respect to all
periods prior to December 31, 2006 have been made on or before their due dates.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           The consummation of the transactions contemplated by this
Agreement will not give rise to any Liability or accelerate the time of payment
or vesting or increase the amount of compensation or benefits due to any
employee, director, shareholder or other service provider of the Company
(whether current, former or retired) or their beneficiaries solely by reason of
such transactions.
 
(e)           Neither the Company nor any ERISA Affiliate maintains, contributes
to, or provides any post-termination insurance benefits of any kind whatsoever
(other than as required by Law) to any current or future retiree or terminee.
 
3.28           Contracts.
 
(a)           Exhibit 3.28 of the Disclosure Schedule lists the following
Contracts to which the Company is a party or by which it is bound:
 
(i)           any Contract (or group of related Contracts) involving the
performance of services or the delivery of goods or materials by or to the
Company, the performance of which will involve aggregate consideration in excess
of $5,000;
 
(ii)           any agreement concerning a partnership or joint venture; any
Contract (or group of related Contracts) under which it has created, incurred,
assumed, or given any Guarantees of any Indebtedness, or any capitalized lease
obligation, in excess of $5,000 or under which it has had imposed any Lien on
any of its Assets;
 
(iii)           any Contract concerning confidentiality or noncompetition;
 
(iv)           any Contract with any Affiliates of the Company;
 
(v)           any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other plan or arrangement for
the benefit of any of its current or former shareholders, directors, officers,
and/or employees;
 
(vi)           any collective bargaining agreement;
 
(vii)           any Contract for the employment of any individual on a
full-time, part-time, consulting, or other basis who is a shareholder or an
officer or director of the Company or any Affiliate of any of them, or which
provides for annual compensation in excess of $50,000 or any severance benefits;
 
(viii)           any Contract under which it has advanced or loaned any amount
to any of its shareholders, directors, officers or employees;
 
(ix)           any Contract under which the consequences of a default or
termination could have a Material Adverse Effect;
 
(x)           any other Contract (or group of related Contracts) the performance
of which involves aggregate consideration in excess of $5,000;
 
(xi)           any fidelity, surety or completion bond;
 
(xii)           any agreement, contract or commitment relating to the
disposition or acquisition of assets or any interest in any business enterprise
outside the ordinary course of the Company’s business;
 
(xiii)           any mortgages, indentures, guarantees, loans or credit
agreements, security agreements or other agreements or instruments relating to
the borrowing of money or extension of credit;
 
 
 
13

--------------------------------------------------------------------------------

 
 
(xiv)           any purchase order or Contract for the purchase or sale of
materials, products or services involving requirements contracts, single source
suppliers, or manufacturers involving annual payments by the Company in excess
of $5,000 per year, or containing “most favored nation” pricing provisions,
minimum purchasing requirements or exclusive marketing or distribution rights;
 
(xv)           any dealer, distribution, joint marketing or development
agreement;
 
(xvi)           any sales representative, original equipment manufacturer, value
added, remarketer, distributor, reseller, or independent software vendor, or
other agreement for distribution of the Company’s products, technology or
services by a third party;
 
(xvii)           any Contract of indemnification or any guaranty other than any
Contract of indemnification entered into in connection with the sale, license,
distribution, advertising of products entered into in the ordinary course of
business;
 
(xviii)           each amendment, supplement and modification (whether written
or oral) in respect of any of the foregoing; and
 
(xix)           each Contract completed by the Company in fiscal 2010 and 2009
and a brief description of the services rendered by the Company.
 
(b)           The Company has delivered to GreenHouse a correct and complete
copy of each written Contract as amended to date listed in Exhibit 3.28 (a)(i)
through (xi) of the Disclosure Schedule and a written summary setting forth the
terms and conditions of each oral Contract, if any, referred to in Exhibit 3.28
of the Disclosure Schedule.  With respect to each such Contract: (A) the
Contract is legal, valid, binding, enforceable, and in full force and effect
without any Consent of any Person; (B) the Contract will continue to be legal,
valid, binding, enforceable by the Company and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby; (C) no party is in breach or default, and no event has occurred which
with the passage of time or giving of notice, or both,  would constitute a
breach or default, or permit termination, modification, or acceleration, under
the Contract; and (D) no party has repudiated any provision of the Contract.
 
3.29           Customers.  Exhibit 3.29 of the Disclosure Schedule lists the
names and addresses of all the customers of the Company which ordered goods or
services from the Company with an aggregate value in excess of $5,000 since
January 1, 2010, and the amounts for which each such customer has been
invoiced.  Except as set forth in Exhibit 3.29 of the Disclosure Schedule, the
Company is not or has not been engaged in any material dispute with any of its
customers.  The Company has not received any actual notice or has any reason to
believe that any of its customers has ceased, or after the Closing will cease,
to use its products or services or has substantially reduced, or after the
Closing will substantially reduce, the use of such products or services  at any
time.
 
3.30           Restrictions on Business Activities.  There is no Contract or, to
the Company’s knowledge, Legal Requirement to which the Company is a party or
otherwise binding upon the Company which has or may reasonably be expected to
have the effect of prohibiting or impairing any material business practice of
the Company, any material acquisition of property (tangible or intangible) by
the Company, the conduct of business by the Company as currently or proposed to
be conducted or otherwise limiting the freedom of the Company to engage in any
line of business or to compete with any person.  Without limiting the generality
of the foregoing, the Company has not entered into any agreement under which the
Company is restricted from selling, licensing or otherwise distributing any of
its knowhow, technology or products or from providing goods and/or services to
customers or potential customers or any class of customers, in any geographic
area, during any period of time, or in any segment of the market.
 
3.31           Disclosure of Information.  None of this Agreement, the other
Transaction Documents or any other statements or certificates made or delivered
in connection herewith by the Company contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
herein or therein not misleading.  The Company has not failed to disclose to
GreenHouse any fact or circumstance that would reasonably be expected to have a
Material Adverse Effect on the Company.
 
3.32           Foreign Corrupt Practice Act; Certain Business Practices.  The
Company, any director, officer, agent, employee or other Person acting on behalf
of the Company, has not, in any material respect, (a) violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended, (b) used any corporate or
other funds for unlawful contributions, payments, gifts, or entertainment, or
made any unlawful expenditures relating to political activity to foreign or
domestic government officials, employees or others or established or maintained
any unlawful or unrecorded funds in violation of Section 30A of the Exchange
Act, (c) accepted or received any unlawful contributions, payments, gifts or
expenditures or (d) made, offered or authorized any unlawful bribe, rebate,
payoff, influence payment, kickback or other similar unlawful payment.
 
 
14

--------------------------------------------------------------------------------

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF GREENHOUSE
 
GreenHouse represents and warrants to the Company as follows:
 
4.01           Organization and Good Standing.  GreenHouse is a duly organized
and validly existing corporation in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority for the ownership and
operation of its properties and for the carrying on of its business as now, and
proposed hereafter to be, conducted.  GreenHouse is duly licensed or qualified
and in good standing as a foreign corporation authorized to do business in all
jurisdictions wherein the character of the property owned, leased or used, or
the nature of the activities conducted, by it makes such licensing or
qualification necessary, except where such failure to be so qualified would not
have a Material Adverse Effect.
 
4.02           Corporate Action.  GreenHouse has all necessary corporate power
and has taken all corporate action required to enter into and perform this
Agreement and the other Transaction Documents.  This Agreement has been, and the
other Transaction Documents to which GreenHouse is a party will be, duly
authorized and validly executed by GreenHouse and, assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
each one is or will be, as applicable, a legal, valid and binding obligation of
GreenHouse enforceable against it in accordance with its terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar Laws relating
to the enforcement of creditors’ rights generally and by general principles at
equity.
 
4.03           Consents and Approvals.  Except for the filing of any notice
subsequent to the Closing that may be required under applicable state and/or
federal securities laws (which, if required, shall be filed by GreenHouse on a
timely basis), no authorization, consent, approval, license, exemption of or
filing or registration with any court or Governmental Body, or any other Person,
including without limitation a party to any agreement to which GreenHouse is a
party or its assets or properties is bound (so as not to trigger a Conflict), is
or will be necessary for the execution and delivery by GreenHouse of this
Agreement and any other Transaction Document to which it is a party, for the
offer, issue, sale and delivery of the Exchange Shares, or for the performance
by GreenHouse of its obligations hereunder and thereunder, except where the
failure to get such consents or make such filings would not have a Material
Adverse Effect.
 
4.04           Compliance with Other Instruments.  GreenHouse is in compliance
with the terms and provisions of this Agreement and of its Certificate of
Incorporation and Bylaws, and with all mortgages, indentures, leases, agreements
and other instruments, if any, by which it is bound or to which it or any of its
properties or assets are subject, except where such non-compliance would not
have a Material Adverse Effect.  GreenHouse is in compliance with all judgments,
decrees, governmental orders, statutes, rules or regulations by which it is
bound or to which any of its properties or assets are subject, except where such
non-compliance would not have a Material Adverse Effect.  None of  the execution
and delivery of this Agreement or any other Transaction Document, the purchase
of the Company Shares by GreenHouse nor the consummation of any other
transaction contemplated hereby or thereby, has constituted or resulted in or
will constitute or result in, with or without the passage of time or giving of
notice, a default or violation of any term or provision of any of the foregoing
documents, instruments, judgments, agreements, decrees, orders, statutes, rules
and regulations, except where such a default or violation would not have a
Material Adverse Effect.
 
4.05           Brokers or Finders.  No Person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or valid
claim against or upon GreenHouse for any commission, fee or other compensation
as a finder or broker because of any act or omission by GreenHouse or any of
their respective agents.
 
 
 
15

--------------------------------------------------------------------------------

 
 
4.06           Issuance of GreenHouse Common Stock Comprising the Exchange
Shares.  The shares of GreenHouse Common Stock to be issued as the Exchange
Shares will be, at the time of issuance, duly authorized, validly issued, fully
paid, and non-assessable and delivered to the Company Holders free of Liens
(other than restrictions on transfer under this Agreement and applicable state
and federal securities laws) and, subject to the truth and accuracy of the
representations made by the Company Holders in Article 2 and by the Company
Holders in the Company Holders’ Certificates, issued in compliance with
applicable federal and state securities laws and not subject to any preemptive
rights or rights of first refusal or other similar rights that have not been
effectively waived. [Carlos and Dave you need to understand precisely what these
restrictions are.]
 
4.07           Title to Assets.  GreenHouse has good and marketable title in fee
to its real property, and good and marketable title to all of its other tangible
and intangible assets and properties, except that all of its assets and
properties are subject to the first priority security interest GreenHouse
granted to Trafalgar Capital to secure GreenHouse’s Indebtedness
thereto.  GreenHouse enjoys peaceful and undisturbed possession under all leases
under which it is operating, and all said leases are valid and subsisting and in
full force and effect.
 
4.08           Disclosure of Information.  None of this Agreement, the other
Transaction Documents or any other statements or certificates made or delivered
in connection herewith by GreenHouse contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements herein
or therein not misleading.  GreenHouse has not failed to disclose to GreenHouse
any fact or circumstance that would reasonably be expected to have a Material
Adverse Effect on GreenHouse.


ARTICLE V
ADDITIONAL AGREEMENTS OF SELLERS
 
 
5.01           Agreements Regarding the Exchange Shares and Securities Law
Matters.
 
(a)           Each Company Holder acknowledges and agrees that the shares of
GreenHouse Common Stock constituting the Exchange Shares to be delivered at the
Closing will constitute “restricted securities” within the meaning of Rule 144
of the Securities Act and will be issued in a private placement transaction in
compliance with Section 4(2) of the Securities Act and Regulation D promulgated
thereunder. The certificates evidencing such shares of GreenHouse Common Stock
shall bear appropriate legends to identify such privately placed shares as being
“restricted securities” under the Securities Act, to comply with state and
federal securities laws and, if applicable, to notice the restrictions on
transfer of such shares.
 
(b)           Each Company Holder, by virtue of the Exchange, shall be bound by
the following provisions regarding GreenHouse Common Stock included in the
Exchange Shares received at the Closing hereunder:  Such Company Holder will not
offer, sell, transfer or otherwise dispose of any shares of GreenHouse Common
Stock unless (A) such sale, transfer or other disposition is within the
limitations of and in compliance with the Securities Act and the rules and
regulations thereunder, including without limitation Rule 144 promulgated by the
SEC under the Securities Act, and such Seller furnishes GreenHouse with
reasonable proof of compliance with such Rule, (B) in the opinion of counsel,
reasonably satisfactory to GreenHouse and its counsel, some other exemption from
registration under the Securities Act is available with respect to any such
proposed sale, transfer, or other disposition of GreenHouse Common Stock, or (C)
the offer and sale of GreenHouse Common Stock is registered under the Securities
Act. Notwithstanding the foregoing, no such registration statement or opinion of
counsel shall be necessary for the following transfers for no consideration (1)
a transfer by a shareholder that is a partnership or limited liability company
to a partner of such partnership or a member of such limited liability company
or a retired partner of such partnership who retires after the date hereof or a
retired member of such limited liability company who retires after the date
hereof, or to the estate of any such partner, retired partner, member or retired
member; (2) a transfer by a corporation to its subsidiaries or shareholders; or
(3) the transfer by gift, will or intestate succession by any shareholder or any
partner or member (current or retired) of a shareholder to his or her spouse or
to the siblings, lineal descendants or ancestors of such shareholder, partner or
member (current or retired) or his or her spouse, if the transferee agrees in
writing to be subject to the terms hereof.
 
(c)           Each Company Holder agrees to provide an investor representation
statement as to his investor status.
 
 
16

--------------------------------------------------------------------------------

 

 
ARTICLE VI
CERTAIN OTHER AGREEMENTS
 
 
6.01           Operation of the Business of the Company.  Between the date of
this Agreement and the Closing:
 
(a)           The Company shall (i) conduct its business only in the ordinary
course of business consistent with past practice  (ii) use its best efforts to
preserve intact its current business organization, keep available the services
of its current officers, employees, and agents, and maintain its relations with,
and the good will of, its suppliers, customers, landlords, creditors, employees,
agents, and others having business relationships with it, (iii) continue its
current advertising and promotional activities and pricing, warranty and
purchasing policies in the ordinary course of business consistent with past
practice, (iv) continue in full force and effect without material modification
all of its existing policies and binders of insurance, (v) confer with
GreenHouse concerning operational matters of a material nature, and (vi)
otherwise report immediately to GreenHouse any adverse event concerning its
business, assets, Liabilities, operations, financial condition or prospects,
whether or not material.
 
(b)           The Company shall not, without the consent of GreenHouse, (i)
sell, lease, license or dispose of any property or Assets having a value
individually or an aggregate value exceeding $5,000, (ii) enter into any
Contract that would be required to be listed in the Disclosure Schedule if such
Contract were in effect on the date hereof, except in the ordinary course of
business, (iii) mortgage, pledge or subject to Encumbrance, other than Permitted
Encumbrances, any of its properties or Assets, (iv) sell, transfer, license,
sublicense or otherwise dispose of, or allow any rights to lapse with respect to
any of the Company’s Intellectual Property, (v) amend or modify any existing
agreements with respect to any of the Company’s Intellectual Property,
(vi) increase the wages, salaries, compensation, severance, pension or other
benefits payable to any employee, (vii) enter into or modify in any material
respect any employment, deferred compensation, severance, retirement or other
agreement or arrangement providing for additional or different benefits with any
employee than those payable on the date hereof, in each case other than pursuant
to existing Contracts or Benefit Plans or in the Ordinary Course of Business,
(viii) adopt or amend any Benefit Plan, except as required by applicable Law,
(ix) make or change any Tax election, settle or compromise any Liability of the
Company relating to the payment (or non-payment) of Taxes, or file any amended
Tax Return or refund claim, (x) permit any material increase in the number of
employees employed by the Company on the date hereof, (xi) accelerate or defer
any obligation or payment by or to the Company, (xii) commence, pay, discharge,
settle or compromise any pending or threatened Action, or (xiii) agree to do any
of the foregoing.
 
6.02           Notification.  Between the date of this Agreement and the
Closing, the Company and the Company Holders shall promptly notify GreenHouse in
writing if any of them becomes aware of any event, fact or condition that would
cause any of their representations and warranties in this Agreement to be untrue
or incomplete or which makes the satisfaction of the conditions to the Company
Holders’ obligation to close the transactions contemplated hereby impossible or
unlikely; provided, however, that no disclosure by the Company or the Company
Holders pursuant to this Section 4.02 shall be deemed to amend or supplement any
representation or Disclosure Schedule or to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant or other breach of
this Agreement.  Notwithstanding anything to the contrary herein, the Company
shall have the right to update the Disclosure Schedule as of the Closing.
 
6.03           Exclusivity. Prior to the Closing, the Company will not, and will
not cause or permit any of its directors, officers, employees`, shareholders,
representatives or agents to, (i) solicit, initiate, or encourage the submission
of any proposal or offer from any person relating to the acquisition of any
capital stock, or any substantial portion of the assets, of the Company
(including any acquisition structured as a merger, consolidation, or share
exchange) or otherwise to provide capital to finance the business of the Company
or (ii) participate in any discussion or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any person to do or seek any of the
foregoing. Prior to the Closing, the Company Holders and the Company will notify
GreenHouse in writing as promptly as practicable (but in no event later than one
(1) business day after) if any person makes any proposal, offer, inquiry, or
contact with respect to any of the foregoing and shall identify the person
making such proposal, offer, inquiry, or contact and terms, conditions and
circumstances of such proposal.
 
6.04           Confidentiality.  Except as required by law, each party and its
representatives will hold in strict confidence all documents and information
concerning the other party furnished in connection with the transactions
contemplated by this Agreement (except to the extent that such information can
be shown to have been (a) in the public domain through no action by the party in
violation of this Section 6.04, (b) in the party's possession at the time of
disclosure and not acquired by the party directly or indirectly from the other
party on a confidential basis or (c) disclosed by the other party to others on
an unrestricted, non-confidential basis) and will not, without the consent of
the other party, (i) release or disclose any such documents or information to
any other person or (ii) use or permit others to use such documents or
information except in connection with this Agreement and the transactions
contemplated hereby.  In the event of the termination of this Agreement, each
party shall return to the other parties all documents, work papers and other
material so obtained by it, or on its behalf, and all copies, digests, abstracts
or other materials relating thereto, whether so obtained before or after the
execution hereof, and will comply with the terms of the confidentiality
provisions set forth herein.
 
 
17

--------------------------------------------------------------------------------

 
 
 
6.05           Expenses. All fees and expenses incurred in connection with the
Exchange including, without limitation, all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties (“Third
Party Expenses”) incurred by a party in connection with the negotiation,
execution and delivery of this Agreement and the other Transaction Documents
shall be the obligation of the respective party incurring such fees and
expenses.
 
6.06           Public Disclosure. None of the parties nor any officer, director,
employee or agent of such party (and each party shall cause each of them to be
aware of and comply with this prohibition) shall issue any public statement or
communication regarding the execution and delivery of this Agreement and the
other Transaction Documents, or the transactions contemplated hereby and
thereby, without the consent of the other party, which consent shall not be
unreasonably withheld or delayed.
 
6.07           Access to Information. The Company shall afford GreenHouse and
its accountants, counsel and other representatives, reasonable access during the
period from the date hereof and prior to the earlier of (a) the Closing and (b)
the termination of this Agreement pursuant to Article 9 hereof, to (i) all of
the Company’s properties, books, contracts, commitments and records, (ii) all
other information concerning its business, properties and personnel (subject to
restrictions imposed by applicable law) as GreenHouse may reasonably
request.  The Company agrees to provide to GreenHouse and its accountants,
counsel and other representatives copies of internal financial statements
(including Tax returns and supporting documentation) promptly upon reasonable
request. No information or knowledge obtained in any investigation pursuant to
this Section 6.07 shall affect or be deemed to modify any representation or
warranty contained herein or the conditions to the obligations of the parties to
consummate the Exchange in accordance with the terms and provisions hereof.
 
6.08           Reasonable Efforts.
 
(a)           Subject to the terms and conditions provided in this Agreement,
each of the parties hereto shall use commercially reasonable efforts to take
promptly, or cause to be taken, all actions, and to do promptly, or cause to be
done, all things necessary, proper or advisable under applicable Legal
Requirements to consummate and make effective the transactions contemplated
hereby, to obtain all of their respective necessary waivers, consents and
approvals and to effect all of their respective necessary registrations and
filings and to remove any of their respective injunctions or other impediments
or delays, legal or otherwise, in order to consummate and make effective the
transactions contemplated by this Agreement for the purpose of securing for the
parties hereto the benefits contemplated by this Agreement, including, without
limitation, the following: (a) the taking of all acts necessary to cause their
respective conditions precedent set forth in Article 7 to be satisfied, (b) the
defending of any suits, claims, actions, investigations or proceedings, whether
judicial or administrative, challenging this Agreement or the consummation of
the transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Authority
vacated or reversed and (c) the execution or delivery of any additional
instruments necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement.
 
(b)           Subject to the terms and conditions provided in this Agreement,
each of the parties hereto will take all reasonable actions necessary to comply
promptly with all legal requirements which may be imposed on such party with
respect to the Exchange or the other Transaction Documents and will promptly
cooperate with and furnish information to any other party hereto in connection
with any such requirements imposed upon such other party in connection herewith
and therewith. Each party will take all reasonable actions to obtain (and will
cooperate with the other parties in obtaining) any consent, authorization, order
or approval of or any registration, declaration or filing with, or an exemption
by, any Governmental Authority required to be obtained or made by such party in
connection with the Exchange or the Transaction Documents, or the taking of any
action contemplated thereby or by this Agreement or the other Transaction
Documents.
 
6.09           Notification of Certain Matters. The Company and the Company
Holders shall give prompt notice to GreenHouse, and GreenHouse shall give prompt
notice to the Company and the Company Holders, of (a) the occurrence or
non-occurrence of any event, the occurrence or non-occurrence of which is
reasonably likely to cause any representation or warranty of the Company ad the
Company Holders, or GreenHouse, respectively, contained in this Agreement or in
any other Transaction Document to be untrue or inaccurate at or prior to the
Closing, and (b) any failure of the Company and the Company Holders, or
GreenHouse, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by such party hereunder or thereunder; provided,
however, that the delivery of any notice pursuant to this Section 6.09 shall not
limit or otherwise affect any remedies to any non-notifying party.  No
disclosure by the Company or the Company Holders pursuant to this Section 6.09
shall be deemed to amend or supplement the Company Disclosure Schedule, or
prevent or cure any of their respective misrepresentations, breach of warranty
or breach of covenant. No disclosure by GreenHouse pursuant to this Section 6.09
shall be deemed to prevent or cure any of its misrepresentations, breach of
warranty or breach of covenant.
 
6.10           Additional Documents and Further Assurances; Cooperation.  Each
party hereto, at the reasonable request of the other party hereto, shall execute
and deliver such other instruments and do and perform such other acts and things
(including all action reasonably necessary to seek and obtain any and all
consents, waivers and Approvals of any Governmental Authority or Person required
in connection with the Exchange) as may be necessary or desirable for effecting
completely the consummation of the transactions contemplated by this Agreement
and the Transaction Documents.  Each party agrees to use commercially reasonable
efforts to cause the conditions set forth in Article 7 to be satisfied, where
the satisfaction of such conditions depends on action or forbearance from action
by such party, as soon as practicable following the date hereof.
 
 
18

--------------------------------------------------------------------------------

 


ARTICLE VII
CONDITIONS TO THE EXCHANGE
 
 
7.01           Conditions to Obligations of Each Party to Effect the
Exchange.  The respective obligations of the Company Holders and GreenHouse to
effect the Exchange shall be subject to the satisfaction at or prior to the
Closing of the following conditions:
 
(a)           No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which has the effect of making the Exchange illegal or
otherwise prohibiting consummation of the Exchange.
 
(b)           No Injunctions or Regulatory Restraints; Illegality. No temporary
restraining order, preliminary or permanent injunction or other Order issued by
any court of competent jurisdiction or Governmental Authority or other legal or
regulatory restraint or prohibition preventing the consummation of the Exchange
shall be in effect; nor shall any proceeding brought by any Governmental
Authority, seeking any of the foregoing, be pending.
 
(c)            Litigation. There shall be no action, suit, claim, or proceeding
of any nature pending, or overtly threatened, against the Company, its
respective Assets and Properties or any of their respective officers or
directors arising out of, or in any way connected with, the Exchange or the
other transactions contemplated by the terms of this Agreement.
 
7.02           Additional Conditions to Obligations of the Company Holders. The
obligations of the Company Holders to consummate the Exchange and the
transactions contemplated by this Agreement shall be subject to the satisfaction
at or prior to the Closing of each of the following conditions, any of which may
be waived, in writing, exclusively by the Company Holders:
 
(a)           Representations and Warranties. The representations and warranties
of GreenHouse contained in this Agreement that are qualified by “materiality” or
“material adverse change” or contain other materiality exceptions or
qualifications shall be accurate in all respects, and the representations and
warranties of GreenHouse contained in this Agreement that are not so qualified
shall be accurate in all material respects, in each case as of the date of this
Agreement and as of the Closing Date (other than representations and warranties
which by their express terms are made solely as of a specified earlier date,
which shall be accurate to such extent as of such specified earlier date); and
Company Holders shall have received a certificate to such effect signed on
behalf of GreenHouse by its chief executive officer.
 
(b)           Performance. GreenHouse shall have performed and complied in all
material respects with each agreement, covenant and obligation required by this
Agreement to be so performed or complied with by it at or before the Closing;
and Company Holders shall have received a certificate to such effect signed on
behalf of GreenHouse by its chief executive officer.
 
(c)           Governmental Approval. Approvals from any Governmental Authority
(if any) deemed reasonably appropriate or necessary by the Company Holders shall
have been timely obtained by GreenHouse.
 
(d)           Certificate of Good Standing. Company Holders shall have received
a certificate of good standing of GreenHouse from the Secretary of State of the
State of Nevada dated within a reasonable period prior to Closing.
 
(e)           No Material Adverse Change. There shall not have occurred any
event, series of events or condition of any character that, individually or in
the aggregate, has had or is reasonably likely to have a Material Adverse Effect
on GreenHouse since the date of this Agreement.
 
(f)           Employment Agreement.  GreenHouse shall have entered into an
employment agreement in the form of Exhibit 7.02(f) hereto.
 
(g)           Company Office Lease.  GreenHouse shall have entered into a triple
net lease with the owner of the premises located at 2306 Newport Blvd., Costa
Mesa, California, for a term of five years at a rental of $5,600 per month plus
taxes, in form and substance acceptable to GreenHouse, which premises shall be
used as the principal offices of the Company.
 
(h)           Exchange Shares. Company Holder shall have received certificates
of GreenHouse Common Stock registered in the name of Company Holder representing
the Exchange Shares.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(j)            Actions of Greenhouse. GreenHouse shall cause the following
actions to be taken by the written consent of the Board of Directors of
GreenHouse:
 
(i)   the approval of this Agreement and the Transactions contemplated hereby
and thereby; and
 
(ii)  such other actions as the directors may determine are necessary or
appropriate.
 
7.03           Additional Conditions to the Obligations of GreenHouse. The
obligations of GreenHouse to consummate the Exchange and the transaction
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, exclusively by GreenHouse:
 
(a)           Representations and Warranties. The representations and warranties
of the Company contained in this Agreement that are qualified by “materiality”
or “material adverse change” or contain other materiality exceptions or
qualifications shall be accurate in all respects, and the representations and
warranties of the Company Holders and the Company contained in this Agreement
that are not so qualified shall be accurate in all material respects, in each
case as of the date of this Agreement and as of the Closing Date (other than
representations and warranties which by their express terms are made solely as
of a specified earlier date, which shall be accurate to such extent as of such
specified earlier date); and GreenHouse shall have received a certificate to
such effect signed by each Seller and on behalf of the Company by Company
Holders as its authorized officers.
 
(b)           Performance. The Company Holders and Company shall have performed
and complied in all material respects with each agreement, covenant and
obligation required by this Agreement to be so performed or complied with by him
or it at or before the Closing. GreenHouse shall have received a certificate to
such effect signed by each Seller and on behalf of Company by Company Holders as
its authorized officers.
 
(c)           Governmental Approval. Approvals from any Governmental Authority
(if any) deemed reasonably appropriate or necessary by GreenHouse shall have
been timely obtained.
 
(d)           Certificate of Good Standing. GreenHouse shall have received a
certificate of good standing of the Company from the Secretary of State of the
State of Delaware dated within a reasonable period prior to Closing.
 
(e)           No Material Adverse Change. There shall not have occurred any
event, series of events or condition of any character that, individually or in
the aggregate, has had or is reasonably likely to have a Material Adverse Effect
on the Company since the date of this Agreement.
 
(f)            The Company Shares.  GreenHouse shall have received from each
Seller a share certificate representing all of the Company Shares owned by such
Seller, together with a stock power executed by such Seller transferring such
Shares to GreenHouse.
 
(g)           Lock Up Agreement.  GreenHouse shall have received from each
Seller his agreement, in the form of Exhibit 7.03(g) hereto, not to sell,
assign, transfer or convey any shares of GreenHouse’s Common Stock included
within the Exchange Shares until after the first anniversary of the Closing
Date.
 
(h)           Actions of the Company.  Prior to the Closing, GreenHouse shall
have received such further documents, certificates, or instruments relating to
the transactions contemplated hereby as GreenHouse may reasonably request:
 
(i)  Complete and satisfactory due diligence review of the Company by
GreenHouse.
 
(ii)  Approval of the Agreement and the transaction contemplated hereby by the
holders of a majority of the outstanding shares of common stock and the Board of
Directors of the Company.
 
(iii)  Any necessary third-party consents shall be obtained prior to Closing,
including but not limited to consents necessary from the Company’s  lenders,
creditors, vendors and lessors.
 
 
20

--------------------------------------------------------------------------------

 
 
(i)           Officer’s Certificate.  GreenHouse shall have been furnished with
a certificate dated the Closing Date and signed by a duly authorized officer of
the Company to the effect that no litigation, proceeding, investigation, or
inquiry is pending or, to the best knowledge of the Company threatened, which
might result in an action to enjoin or prevent the consummation of the
transactions contemplated by this Agreement, or, by or against the Company which
might result in any material adverse change in any of the assets, properties,
business, or operations of the Company.




ARTICLE VIII
INDEMNIFICATION; REMEDIES
 
8.01           Survival of Representations and Warranties. All representations
and warranties of the parties contained in this Agreement shall survive the
Closing until 18 full calendar months following the Closing, other than the
representations contained in Article 2 and in Article 3 which shall survive the
Closing until 30 days following expiration of the applicable statute of
limitations (assuming such statute is for at least 36 months); provided,
however, (i) representations which are the basis for claims asserted under this
Agreement prior to the expiration of such applicable time periods shall also
survive until the final resolution of those claims; (ii) a claim for
indemnification hereunder must be asserted by the party seeking indemnification
within the applicable period of survival; and (iii) there shall be no deadline
for the assertion of claims based on fraud.  The covenants and agreements which
by their terms do not contemplate performance after the Closing shall terminate
as of, and not survive, such Closing.  The covenants and agreements which by
their terms contemplate performance after the Closing and expire upon a date
certain shall survive until such date certain, and those which do not expire
upon a date certain shall survive the Closing in accordance with their terms
until the expiration of the applicable statute of limitations.  The right to
indemnification, payment of damages and other remedies based on representations,
warranties, covenants and obligations in this Agreement shall not be affected by
any investigation conducted or any knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement or the Closing, with respect to the accuracy or inaccuracy of or
compliance with any such representation, warranty, covenant or obligation.
 
8.02           Indemnification.  Subject to the provisions of this Article VIII,
the Company Holders jointly and severally shall indemnify, defend and hold
harmless GreenHouse and its Affiliates, and their respective stockholders,
members, partners, managers, officers, directors, employees, representatives,
controlling persons, counsel, agents, successors and assigns (collectively,
“GreenHouse Indemnified Persons”), from and against, and will pay to any
GreenHouse Indemnified Person the amount of, any and all claims, demands,
Proceedings, losses, damages, penalties, liabilities, obligations, settlement
payments, costs and expenses of every kind whatsoever (including without
limitation, costs of investigating, preparing or defending any such claim or
Proceeding and reasonable legal fees and disbursements), as and when incurred by
such GreenHouse Indemnified Party and whether or not involving a third party
claim (collectively, “Losses”), incurred or suffered by any of GreenHouse
Indemnified Persons, arising out of or relating to:  (i) any inaccuracy of any
representation or warranty or any breach of any covenant or agreement of the
Company or a Seller contained in this Agreement or any other Transaction
Document (including all schedules, exhibits and annexes hereto and thereto) and
(ii) any broker’s, finder’s, financial advisor’s or other similar fees and
commissions payable in connection with the transactions contemplated by this
Agreement.
 
8.03           Defense of Claims.  If a claim for Losses (a “Claim”) is to be
made by a GreenHouse Indemnified Party (an “Indemnified Party”), such
Indemnified Party shall give notice (a “Claim Notice”) to the Company
(“Indemnifying Party”), as soon as practicable after such Indemnified Party
becomes aware of any fact, condition or event which may give rise to Losses for
which indemnification may be sought under this Article VIII.  If any Proceeding
is filed or instituted making a claim against any Indemnified Party with respect
to a matter subject to indemnity hereunder, notice thereof shall be given to the
Indemnifying Party as promptly as practicable; however, the failure of any
Indemnified Party to give timely notice hereunder shall not affect rights to
indemnification hereunder, except to the extent such Indemnified Party is
actually prejudiced by such failure (to the extent determined by a court of
competent jurisdiction).  After receipt of such a notice of a Proceeding, the
Indemnifying Party shall have the right to defend the Indemnified Party against
the Proceeding with counsel of its choice satisfactory to the Indemnified Party,
unless the nature of the claim creates an ethical conflict or otherwise makes it
inadvisable for the same counsel to represent the Indemnified Party and the
Indemnifying Party, so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 15 days after the Indemnified Party has
given notice of the claim or Proceeding that the Indemnifying Party will
indemnify the Indemnified Party from and against the entirety of any Losses the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by the claim or raised in the Proceeding, (B) the
Indemnifying Party provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party will have the
financial resources to defend against the Proceeding and fulfill its
indemnification obligations hereunder, (C) the Proceeding involves only a claim
for money damages and no other relief, and (D) the Indemnifying Party conducts
the defense of the Proceeding actively and diligently.  The Indemnifying Party
shall not compromise or settle such Proceeding without the written consent of
the Indemnified Party whose consent shall not be withheld unreasonably.  In all
other cases the Indemnified Party may defend the claim or Proceeding with
counsel of its choosing reasonably acceptable to the Indemnifying Party at the
expense of the Indemnifying Party. The Indemnified Party shall not compromise or
settle such Proceeding without the written consent of the Indemnifying Party
whose consent shall not be withheld unreasonably.  The Indemnified Party may, at
its own cost, participate in the investigation, trial and defense of any such
Proceeding defended by the Indemnifying Party and any appeal arising
therefrom.  The parties shall cooperate with each other in connection with any
defense in any notifications to insurers.  If the Indemnifying Party fails to
promptly and diligently assume the defense of such Proceeding after receipt of
notice hereunder, the Indemnified Party against which such claim has been
asserted shall (upon delivering notice to such effect to the Indemnifying Party)
have the right to undertake the defense, compromise or settlement of such
Proceeding with counsel of its own choosing at the expense of the Indemnifying
Party and the Indemnifying Party shall have the right to participate therein at
its own cost.
 

 
 
21

--------------------------------------------------------------------------------

 
ARTICLE IX
TERMINATION
 
 
9.01           Termination. Except as provided in Section 9.02, this Agreement
may be terminated and the Exchange abandoned at any time prior to the Closing:
 
(a)           by mutual written agreement of GreenHouse and the Company Holders;
 
(b)           by GreenHouse and the Company Holders by written notice if: (i)
there shall be a final nonappealable order of a federal or state court in effect
preventing consummation of the Exchange; (ii) there shall be any statute, rule,
regulation or order enacted, promulgated or issued or deemed applicable to the
Exchange by any Governmental Authority that would make consummation of the
Exchange illegal; or (iii) the Closing has not occurred before 5:00 p.m. Eastern
Standard Time on May 31, 2011 (the “Outside Date”); provided, however, that the
right to terminate this Agreement under this Section 9.01(b)(iii) shall not be
available to any party whose willful failure to fulfill any material obligation
hereunder has been the cause of, or resulted in, the failure of the Closing to
occur on or before the Outside Date, but in such case the other party must elect
to either (A) terminate this Agreement by the Outside Date (in which case such
other party will be entitled to recover damages from the breaching party for its
breach of this Agreement (“Breach Damages”)) or (B) consummate the Exchange by
no later than two (2) Business Days after delivery of notice to the breaching
party of the breaching party’s breach, in which case such non-breaching party
may, to the extent permitted by Article 8, recover Breach Damages pursuant to a
claim made pursuant to Article 8 of this Agreement.
 
9.02           Effect of Termination. In the event of a valid termination of
this Agreement as provided in Section 9.01, this Agreement shall forthwith
become void and there shall be no liability or obligation on the part of
GreenHouse, Company Holders or the Company or their respective officers,
directors or shareholders or Affiliates or Associates; provided, however, that
each party shall remain liable for any breaches of this Agreement prior to its
termination; and provided, further that, the provisions of Sections 6.02, 6.03
and 6.04, Article 9 and Article 10 (including as provided in Section 9.01(b))
and the applicable definitions set forth in Article 11 shall remain in full
force and effect and survive any termination of this Agreement.




ARTICLE X
DEFINITIONS AND ACCOUNTING TERMS
 
 
10.01           Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Affiliate” means any Person who, directly or indirectly, controls, is
controlled by or is under common control with any other Person.
 
“Agreement” means this Stock Purchase Agreement as from time to time amended and
in effect between the parties, including all Exhibits hereto.
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Board of Directors” means the board of directors of the Company as constituted
from time to time.
 
“Business” means the business conducted by the Company as of the date hereof and
the Closing.
 
“Closing” has the meaning attributable to it in Section 1.01 of this Agreement.
 
“Common Stock” includes (a) the Company’s Common Stock without par value, as
authorized on the date of this Agreement, (b) any other capital stock of any
class or classes (however designated) of the Company, authorized on or after the
date hereof, the holders of which shall have the right, without limitation as to
amount, either to all or to a share of the balance of current dividends and
liquidating dividends after the payment of dividends and distributions on any
shares entitled to preference, and the holders of which shall ordinarily, in the
absence of contingencies or in the absence of any provision to the contrary in
the Certificate of Incorporation, be entitled to vote for the election of a
majority of directors of the Company (even though the right so to vote has been
suspended by the happening of such a contingency or provision), and (c) any
other securities into which or for which any of the securities described in (a)
or (b) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.
 
“Company Option(s)” means any Option to purchase Company Common Stock.
 
“Consent” means any approval, consent, ratification, waiver, or other
authorization of, notice to or registration, qualification, designation,
declaration or filing with any Person, including without limitation, any
Governmental Body.
 
“Contract” means any agreement, contract, purchase order, option, license,
instrument, mortgage, obligation, commitment, arrangement, promise, or
undertaking (whether written or oral and whether express or implied) that is
legally binding.
 
“Disclosure Schedule” means the Schedule prepared by the Company attached to
this Agreement as a schedule, entitled Disclosure Schedule.
 
“Encumbrance” means any charge, claim, community property interest, condition,
easement, covenant, Contract, commitment, warrant, demand, encumbrance,
equitable interest, lien, mortgage, charge, option, purchase right, pledge,
security interest, right of first refusal, or other rights of third parties or
restriction of any kind, including without limitation any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
 
“Equity Equivalents” means securities which, by their terms, are or may be
exercisable, convertible or exchangeable for or into common stock, preferred
stock or other securities.
 
“GAAP” means United States generally accepted accounting principles consistently
applied.
 
“Governmental Body” means any federal, state, local, municipal, foreign, or
other governmental or quasi-governmental authority, including without limitation
any administrative, executive, judicial, legislative, regulatory or taxing
authority of any nature of any jurisdiction (including without limitation, any
governmental agency, branch, department, official, or entity and any court or
other tribunal).
 
“Indebtedness” means all obligations, contingent and otherwise, which should, in
accordance with generally accepted accounting principles, be classified upon the
obligor’s balance sheet (or the notes thereto) as liabilities, but in any event
including liabilities secured by any mortgage on property owned or acquired
subject to such mortgage, whether or not the liability secured thereby shall
have been assumed, and also including (i) all guaranties, endorsements and other
contingent obligations, in respect of Indebtedness of others, whether or not the
same are or should be so reflected in said balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business and
(ii) the present value of any lease payments due under leases required to be
capitalized in accordance with applicable Statements of Financial Accounting
Standards, determined by discounting all such payments at the interest rate
determined in accordance with applicable Statements of Financial Accounting
Standards.
 
 
23

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means (i) inventions (whether or not patentable); trade
names, trade and service marks, logos, domains, URLs, websites, addresses and
other designations (“Marks”); works of authorship; mask works; data, databases,
data compilations and collections and technical data; technology, know-how,
trade secrets, ideas and information, customer lists, `vendor lists and referral
lists; designs; formulas; algorithms; processes; methods; schematics; computer
software (in source code and/or object code form); and all other intellectual
property of any sort (collectively, “Inventions”) and (ii) patent rights; Mark
rights (registered or unregistered); copyrights (registered or unregistered);
mask work rights; sui generis database rights; trade secret rights; moral
rights; and all other intellectual and industrial property rights of any sort
throughout the world, and all applications, registrations, issuances, divisions,
continuations, examinations, extensions, improvements, refinements and the like
with respect thereto (collectively, “IP Rights”).
 
“Intellectual Property Assets” means all Intellectual Property that was or is
used, exercised, or exploited (“Used”) or proposed to be Used in the Business,
or that may be necessary to conduct any such business as previously or presently
conducted or proposed to be conducted; this term will also include all other
Intellectual Property owned by or licensed to the Company now or in the past.
 
“Law” means any statute, law, ordinance, rule or regulation of any Governmental
Entity.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other statute, law, Order, constitution, rule,
regulation, ordinance, principle of common law, treaty or other requirement of
any Governmental Body.
 
“Liability” means any liabilities of any kind whatsoever (whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, due or to become due, of the Company including
without limitation any direct or indirect Guarantee of any Liability of any
other Person.
 
“Lien” means, any mortgage, pledge, assessment, security interest, Encumbrance,
lien, lease, levy, claim or charge of any kind, including, without limitation,
any conditional sale or other title retention agreement, any lease in the nature
thereof and the filing of or agreement to give any financing statement under the
Uniform Commercial Code of any jurisdiction and including any lien or charge
arising by statute or other law.
 
“Material Adverse Change” or “Material Adverse Effect” means, with respect to a
party, any events, changes or effects which, individually or in the aggregate,
are reasonably likely to have a material adverse effect on (i) the Business,
operations, Assets, condition (financial or otherwise) or results of operations
of such party or its business as now conducted, or (ii) the ability of such
party to perform its obligations under this Agreement or any other Transaction
Document.
 
“Order” means any award, decision, injunction, judgment, order, decree, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any referee, arbitrator
or mediator.
 
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust, estate, or unincorporated organization, or other
entity or a Governmental Body or political subdivision thereof.
 
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any court or other Governmental Body or referee, trustee, arbitrator
or mediator.
 
“Real Property” means any real property presently or formerly owned, used,
leased, occupied, managed or operated by the Company.
 
“Software” means software, programs, databases and related documentation, in any
form (including Internet sites, Internet content and links) that is (i) material
to the operation of the business of the Company, including, but not limited to,
that operated by the Company on its web sites or used by the Company in
connection with processing customer orders, storing customer information, or
storing or archiving data, or (ii) manufactured, distributed, sold, licensed or
marketed by the Company.
 
“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and governmental impositions or charges of any kind in the nature of (or similar
to) taxes, payable to any federal, state, provincial, local or foreign taxing
authority, including, without limitation, (i) income, franchise, profits, gross
receipts, ad valorem, net worth, value added, sales, use, service, real or
personal property, special assessments, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premiums, windfall profits, transfer and gains taxes and (ii) interest,
penalties, additional taxes and additions to tax imposed with respect thereto.
 
“Tax Returns” means any return, report or information statement with respect to
Taxes (including but not limited to statements, schedules and appendices, and
other materials attached thereto) filed or required to be filed with the IRS or
any other Governmental Body, domestic or foreign, including, without limitation,
consolidated, combined and unitary tax returns.
 
 
 
24

--------------------------------------------------------------------------------

 
 
“Transaction Documents” means this Agreement and the Exhibits to be executed and
delivered at the Closing and all other Contracts, Instruments and certificates
contemplated hereunder or to be delivered by any party hereto at or prior to the
Closing.
 
10.02           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all financial data
submitted pursuant to this Agreement shall be prepared in accordance with such
principles.




ARTICLE XI
MISCELLANEOUS
 
 
11.01           Amendment. Except as is otherwise required by applicable law,
this Agreement may be amended by the parties hereto at any time by execution of
an instrument in writing signed on behalf of each of the parties hereto.
 
11.02           Extension; Waiver. At any time prior to the Closing, GreenHouse
and the Company Holders may, to the extent legally allowed, (a) extend the time
for the performance of any of the obligations of the other party hereto, (b)
waive any inaccuracies in the representations and warranties made to such party
contained herein or in any document delivered pursuant hereto, and (c) waive
compliance with any of the agreements, covenants or conditions for the benefit
of such party contained herein.  No failure or delay on the part of any party to
this Agreement in exercising any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.  Any agreement on the part of a
party hereto to any such extension or waiver shall be valid only if set forth in
an instrument in writing signed by or on behalf of such party.
 
11.03           Notices.  All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt, by facsimile transmission against
facsimile confirmation, by electronic mail or mailed by internationally
recognized overnight courier prepaid, to the parties at the following addresses
or facsimile numbers:
 


If to the Company:
 
 
 
Control Engineering, Inc.
2306 Newport Blvd.
Costa Mesa, CA 92627
Attention:______________, CEO
Fax No. (     )
     
with a copy to:
 
_________________________
_________________________
_________________________
Attention:______________, CEO
Fax No. (     )
     
If to a Seller:
 
 
 
 
 
 
 
 
 
with a copy to:
 
David Lautner
__________________________
__________________________
Fax No. (     )
 
Carlos Carrillo
__________________________
__________________________
Fax No. (     )
 
_________________________
_________________________
_________________________
Attention:_________________
Fax No. (     )
 
If to GreenHouse:
 
 
 
GreenHouse Holdings, Inc.
5171 Santa Fe Street, Suite I
San Diego ,California 92109
Attention:  [_____________]
Fax No.:  (____) ___-____



With a copy to:
 
Peter Campitiello
Tarter Krinsky & Drogin LLP
New York, New York 10036
Fax No. (212) 216-8001

 
 
 
25

--------------------------------------------------------------------------------

 
 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 11.03, be deemed given
upon delivery, (b) if delivered by facsimile transmission to the facsimile
number as provided for in this Section 11.03, be deemed given upon facsimile
confirmation, (c) if delivered by overnight courier to the address as provided
in this Section 11.03, be deemed given on the earlier of the first Business Day
following the date sent by such overnight courier or upon receipt and (d) if by
electronic mail, when directed to an electronic mail address provided for in
this Section 11.03, be deemed given upon delivery (in each case regardless of
whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this Section
11.03). Any party from time to time may change its address, facsimile number,
email address or other information for the purpose of notices to that party by
giving notice specifying such change to the other party hereto.
 
11.04           Interpretation. The words “include,” “includes” and “including”
when used herein shall be deemed in each case to be followed by the words
“without limitation.” The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
11.05            Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
 
11.06           Entire Agreement; Assignment. This Agreement, the Exhibits
hereto, the Company Holders Disclosure Schedule, and the documents and
instruments and other agreements among the parties hereto referenced herein: (i)
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior understandings or agreements and
understandings both written and oral, among the parties with respect to the
subject matter hereof and thereof, (ii) are not intended to confer upon any
other person any rights or remedies hereunder, and (iii) shall not be assigned
by operation of law or otherwise, except that GreenHouse may assign its rights
and delegate its obligations hereunder to its Affiliates as long as GreenHouse
remains ultimately liable for all of GreenHouse’s obligations hereunder.
 
11.07           Severability. In the event that any provision, in whole or in
part, of this Agreement or the application thereof becomes or is declared, for
any reason, by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and
effect and the application of such provision or part thereof to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties further agree to replace such illegal, void or
unenforceable provision of this Agreement with a valid and enforceable provision
or part thereof that will achieve, to the extent possible, the economic,
business and other purposes of such illegal, void or unenforceable provision or
part thereof.
 
11.08           Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and the other Transaction Documents, and therefor each one waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
 
11.09           Disclosure Schedule. In the event of any inconsistency between
the statements in the body of this Agreement and those in the Disclosure
Schedule (other than an exception expressly set forth as such in the Disclosure
Schedule with respect to a specifically identified representation or warranty),
the statements in the body of this Agreement will control.
 
11.10           Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement and
the other Transaction Documents, were not performed in accordance with their
specific terms or were otherwise breached. Except where this Agreement
specifically provides for arbitration, it is agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and the other Transaction Documents, and to enforce specifically the terms and
provisions hereof and thereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.
 
 
 
26

--------------------------------------------------------------------------------

 
 
11.11           Remedies Cumulative.  Any and all remedies herein expressly
conferred upon a party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity, upon such party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy.
 
11.12           Governing Law.  This Agreement shall be construed and enforced
in accordance with and governed by the internal laws of the State of New York,
without regard to its principles of conflicts of laws.
 
11.13           Consent to Jurisdiction; Service of Process.  Each party to this
Agreement irrevocably consents and agrees that any Proceeding commenced by it
arising out of or relating to this Agreement shall be brought only in the United
States District Court for the Southern District of New York or, in the event
such court does not have subject matter jurisdiction over such Proceeding, in
courts of the State of New York sitting in the Borough of Manhattan, City of New
York.  Each party hereby (i) irrevocably accepts and submits to the jurisdiction
of each of the aforesaid courts in personam, (ii) irrevocably and
unconditionally waives any objection to the laying of venue in either of the
aforesaid courts, and (iii) irrevocably and unconditionally waives and agrees
not to plead or assert the claim that any such court is not a convenient forum
with respect to any such Proceeding or other similar defense or
doctrine.  Process in any such Proceeding may be served on any party in the
manner provided herein for notices or any other manner provided by Law.
 
11.14           Waiver Of Jury Trial. Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any Proceeding arising
out of or related to this Agreement or any other Transaction Document.
 
11.15           Headings.  Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
 
11.16            Further Assurances.  From and after the date of this Agreement,
upon the request of either GreenHouse or the Company Holders, the Company
Holders and the Company, and GreenHouse, as applicable, shall execute and
deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement and the other Transaction Documents.
 
 


 
 
[Remainder Of This Page Intentionally Left Blank]
 
 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as an instrument under seal as of the date first above written.
 




THE COMPANY:


CONTROL ENGINEERING, INC.




By: _________________________________
       Name:
       Title:    Chief Executive Officer




____________________________________
DAVID LAUTNER




____________________________________
CARLOS CARRILLO






GREENHOUSE HOLDINGS, INC.




By: _________________________________
Name:  John Galt
Title:   Chief Executive Officer




 
28

--------------------------------------------------------------------------------

 


Exhibit Index


1.02
Form of GreenHouse’s Convertible Promissory Note
   
7.02(f)
Form of Company Employment Agreement with the Company Holders
   
7.03(i)
Form of Lock-Up Agreement



 
 
 
 
 
 
 
 
 
 
29